Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objection to the claims and thus the objection is withdrawn.
Claim Interpretation
In claim 1, the limitation “a partial quantity of the diamond carbon of the diamonds contained in the surface of the diamond materials” is interpreted to mean carbon atoms within the diamond structure of the “diamond materials” which may include substructures/phases other than diamond.
In claim 17, the limitation “an air atmosphere under normal pressure” is interpreted to mean air at atmospheric pressure, or approximately 1 atm.
Claim 17 depends on claim 15, which is a product by process claim depending on claim 1. Because claim 15 is product by process, only the structure implied by the steps is required in claim 15 and therefore claim 17 does not require the steps themselves, just the structure of claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egan (US 20070157525 A1).
	Regarding claim 1, Egan (US 20070157525 A1) teaches a core of diamond coated by an inner layer of a metal capable of forming a carbide, and an outer layer that may be a metal nitride, metal boride, metal oxide, or metal carbonitride by physical vapor deposition (Abstract, para 0013).
	Egan also teaches the inner layer (carbide forming element) may comprise boron, molybdenum, tantalum, vanadium, tungsten, or niobium (para 0014) and may be deposited by a hot coating process, such as CVD or from a metal halide gas phase, which may include an inert (noble) gas (para 0015, 0026), and wherein the inner layer may be a metal layer that is applied to the diamond substrate (para 0025).
	Egan teaches that the hot coating process of the first layer results in chemical bonding between the metal and the substrate (diamonds), thus forming at least a metal carbide interlayer at the surface of the substrate (Partial quantity of the diamond carbon of the diamonds contained in the surface of the diamond materials is converted to elemental carbides) (para 0015, 0025). Because the inner layer may be metal (element layer), the chemical element is necessarily present in stoichiometric excess in the molar ratio to the elemental carbides formed so that an element layer is deposited on the surface of the elemental carbide layer.
Egan teaches the outer (transition) layer is deposited directly on the inner (elemental) layer by physical vapor deposition to form a metal nitride, metal oxide, or metal carbonitride (para 0028, 0031).	
	Regarding claim 2, Egan teaches the substrate may be PCD (polycrystalline) or single crystal (monocrystalline) diamond (para 0022).
	Regarding claim 8, Egan teaches that the outer (transition) layer may comprise titanium nitride or titanium dioxide (para 0028), which comprises either Ti and nitrogen in a ratio of 1:1 or Ti and oxygen in a ratio of 1:2, both of which lie within the claimed range (0 to 2: 0.5 to 2).
	Regarding claim 9, Egan teaches that the outer (transition) layer may comprise titanium nitride (para 0028), which has a ratio of Ti:N or 1:1 (0.5 to 1.1: 0.5 to 1.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 20070157525 A1), as applied to claim 1, and further in view of Reich (DE 102010006267 A1 – see certified translation filed 5/3/2022).
	Regarding claim 3, Egan fails to explicitly teach the solid diamond materials comprise sintered together diamond particles of polycrystalline diamonds. However, Reich (DE 102010006267 A1), in the analogous art of PCD cutting tools, teaches that PCD materials are produced by a sintering process with an additional metallic binding material (para 0002).
Because Reich teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare the PCD materials of Egan by a sintering process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 20070157525 A1) in view of Reich (DE 102010006267 A1), as applied to claim 3, and further in view of Saridikmen (US 20110283628 A1).
	Regarding claim 4, the combination of Egan and Reich teaches the PCDs contain metallic binder material (adjuvants) in the sintering process (Reich para 0002). The aforementioned combination fails to explicitly teach the adjuvants are selected from the group consisting of Al, Mg, Fe, Co, Ni, and mixtures thereof. However, Saridikmen (US 20110283628 A1), in the analogous art of PCD cutting tools, teaches a PCD cutter insert formed by sintering diamond grains together with a cobalt binder (para 0035-0036, 0041-0042). Because Saridikmen teaches that such binder materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use cobalt as the binding material in the process of Egan in view of Reich with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 20070157525 A1) in view of Reich (DE 102010006267 A1), as applied to claim 3, and further in view of Rosenberger (DE 102016102126 A1).
	Regarding claim 5, the combination of Egan and Reich fails to explicitly teach the (solid) PCDs have a hard metal substructure. However, Rosenberger (DE 102016102126 A1), in the analogous art of PCD cutting tools, teaches a (solid) PCD substrate can be soldered or sintered to a support/overlay (substructure) of hard metal (para 0021-0023). Egan, Reich, and Rosenberger all teach PCD with coatings applied to be used in cutting tools (Egan para 0001-0003; Reich para 0001, 0014; Rosenberger para 0001, 0005). Because Rosenberger teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the PCD of Egan in view of Reich to a hard metal support (substructure) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 7, the combination of Egan and Reich teaches that the diamond particles are uniformly sized and may have a size of 0.1 to 60 microns (Egan para 0024). Though the combination of Egan and Reich does not explicitly teach a mean grain size of 0.5 to 100 micron. However, one would have expected the use of any value within the Egan range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.1 to 60 microns, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Alternatively, the combination of Egan and Reich fails to explicitly teach the sintered together diamond particles have a mean grain size of 0.5 micron to 100 microns. However, Rosenberger (DE102016102126 A1), in the analogous art of PCD cutting tools, teaches a PCD substrate, which may be formed by sintering diamond grains (para 0021) and to be used for cutting tools with coatings applied to the surface (para 0005), has an average (mean) grain size of 1 to 25 micron depending on the cutting application (para 0019). Egan, Reich, and Rosenberger all teach PCD with coatings applied to be used in cutting tools (Egan para 0001-0003; Reich para 0001, 0014; Rosenberger para 0001, 0005). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use PCD with a grain size of 1 to 25 microns in the Egan process depending on the desired cutting application, as taught by Rosenberger, to improve the functionality of the cutting tool in its intended application.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 20070157525 A1) in view of Reich (DE 102010006267 A1) and Rosenberger (DE 102016102126 A1), as applied to claim 5, and further in view of Saridikmen (US 20110283628 A1).
	Regarding claim 6, the combination of Egan, Reich, and Rosenberger fails to explicitly teach sintering adjuvants and/or the hard metal substructure are at least largely removed from the solid PCDs. However, Saridikmen (US 20110283628 A1), in the analogous art of PCD cutting tools, teaches a PCD cutter insert formed by sintering diamond grains together with a cobalt binder and then subjecting the PCD cutter insert to acid treatment to remove cobalt from substantially the whole volume of the PCD cutting structure (at least largely removed) in order to form a thermally stable PCD structure (para 0035-0036, 0041-0042). Egan teaches that the diamond materials may be thermally stable PCD substrates (para 0022). Therefore, because Saridikmen teaches that such binder materials and binder removal methods were operable for forming thermally stable PCD, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use cobalt as a binder and to ultimately remove the cobalt binding material, as described by Saridikmen, to form the thermally stable PCD used in the process of Egan in view of Reich with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 20070157525 A1), as applied to claim 1, and further in view of Reich (DE 102010006267 A1) and Massler (US 20040038033 A1).
	Regarding claim 10, Egan fails to explicitly teach that the vapor deposition process is a PVD process. However, Reich (DE 102010006267 A1), in the analogous art of coating PCD with carbide forming elements, teaches forming a carbide reaction layer between a metal layer and a PCD substrate through PVD at a temperature of 300 to 600 °C (para 0008, 00012, 0016, 0018; Fig. 1). Egan teaches using a hot coating process so that chemical bonding occurs between the metal layer and the substrate (para 0015). Because Reich teaches that a similar result can be achieved by PVD with heating, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hot coating method of Egan with the heat-assisted PVD of Reich because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	The previous combination of Egan and Reich fails to explicitly teach the PVD process is performed in a noble gas atmosphere. However, Massler (US 20040038033 A1), in the analogous art of physical vapor deposition, teaches sputtering (PVD) of a titanium or chromium layer in argon (noble gas atmosphere) (para 0030, 0152) for use in cutting applications (para 0044). Additionally, Egan teaches that the carbide forming metal may be from group IVb or VIa, such as titanium or chromium (Abstract, para 0004, 0014, 0029).
	Because Massler teaches that such PVD methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an argon gas in the PVD process of Egan in view of Reich with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 11, Egan fails to explicitly teach the vapor deposition process is carried out in a temperature range from 400 °C to 600 °C at a bias voltage of 0 to -1000 V and a pressure of 100 to 10000 mPa for a duration of 1 min to 20 min.
	However, Reich (DE 102010006267 A1), in the analogous art of coating PCD with carbide forming elements, teaches forming a carbide reaction layer between a metal layer and a PCD substrate through PVD at a temperature of 300 to 600 °C (para 0008, 00012, 0016, 0018; Fig. 1). Egan teaches using a hot coating process so that chemical bonding occurs between the metal layer and the substrate (para 0015). Because Reich teaches that a similar result can be achieved by PVD with heating, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hot coating method of Egan with the heat-assisted PVD of Reich because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
The previous combination of Egan and Reich fails to explicitly teach the PVD of the carbide forming element is carried out at a bias voltage of 0 to -1000 V and a pressure of 100 mPa to 10000 mPa for a duration of 1 to 20 min. However, Massler (US 20040038033 A1), in the analogous art of physical vapor deposition, teaches depositing a titanium or chromium adhesion layer by sputtering (PVD) for 6 minutes (duration of 1 min to 20 min) at a pressure of 10^-4 to 10^-3 mbar, or 10 to 100 mPa, and a negative biasing voltage of 75 V (0 to minus 1000 V) (para 0030, 0152) for cutting applications (para 0044). Egan teaches depositing carbide forming metals from group IVb or VIa, such as Ti or Cr, on PCD (Abstract, para 0014, 0029).
 Because the combination of Egan and Reich teaches depositing a Ti layer by PVD for coating cutting tools and are silent to exact PVD deposition conditions other than temperature, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure, bias voltage, and deposition time of Massler in the process of Egan in view of Reich. Though the combination of Egan, Reich, and Massler fails to explicitly teach a temperature of 400° C to 600 °C and a pressure of 100 mPa to 10000 mPa, one would have expected the use of any value within the Reich and Massler ranges to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 300 to 600 °C and 10 to 100 mPa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. 
Regarding claim 20, the previous combination of Egan, Reich, and Massler teaches the PVD process is performed in argon (Massler para 0152).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 20070157525 A1), as applied to claim 1, and further in view of Carolan (US 20140325915 A1).
	Regarding claim 12, Egan fails to explicitly teach, after coating, a tempering step at 200 to 600 °C for a time between 1 min and 60 min. However, Carolan (US 20140325915 A1), in the analogous art of PCD cutting tools, teaches heating (tempering) a treated super hard structure to a temperature of about 500 °C (at 200 to 600 °C) for 5 minutes (between 1 min and 60 min) after an initial heating and quenching step (para 0009-0010, 0013), wherein the treated super hard structure may be thermally stable PCD for an insert to a cutting tool (para 0002, 0006, 0015, 0043). Because Carolan teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the treatment methods of Carolan, including heating, quenching, and heating again (tempering), with the Egan thermally stable PCD structure with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Egan in view of Carolan fails to explicitly teach performing the tempering after coating. However, Carolan teaches the super hard structure is formed into an element for a tool after treatment (para 0015); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the treatment steps after coating PCD with the inner and outer layer of Egan, which improves protection of the substrate against deterioration (Egan para 0018-0019). Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the coating process of Egan before the treatment process of Carolan because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 20070157525 A1), as applied to claim 1, and further in view of Kohlscheen (US 20150284837 A1).
	Regarding claim 13, Egan teaches the outer (transition) layer is deposited atop the elemental layer and elemental carbide layers by PVD (para 0028), wherein the PVD process may be performed for 1 hour (para 0044). Egan fails to explicitly teach the transition layer is deposited in a temperature range of 400 to 600 °C, a bias voltage of 0 to 1000 V and a pressure of 100 mPa to 10000 mPa.
However, Kohlscheen (US 20150284837 A1), in the analogous art of coating a cutting tool, teaches coating a cutting tool with a TiAlN cover layer (para 0089, 0092, 0095) by sputtering (PVD) at a substrate temperature of 600 °C, a deposition time of 500 seconds, or 0.139 hours, a bias voltage of -60 V, and a pressure of 560 mPa (Table 1), wherein the cover layer may also be TiN (para 0057). Egan and Kohlscheen both teach depositing a TiN layer by PVD as an outermost layer of a cutting tool (Egan para 0028; Kohlscheen para 0056-0057, 0095). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the deposition method of Egan with the deposition method/conditions of Kohlscheen because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 20070157525 A1), as applied to claim 1, and further in view of Iacovangelo (US 5626909 A) and Harada (JP 2014083577 A).
	Regarding claim 14, Egan fails to explicitly teach the transition layer is wetted with a solder in an air atmosphere. However, Iacovangelo (US 5626909 A), in the analogous art of coating PCD tools with a protective layer, teaches a tool compact such as PCD with a multilayer coating including a metal bonding layer and protective layer (Abstract), wherein the protective layer comprises a braze compatible material to be brazed/soldered in air to a support (col 2 line 55-57, col 5 line 4-15). Furthermore, Harada (JP 2014083577 A), in the analogous art of coating a cutting tool, teaches a TiN layer, which is deposited on a cermet chip used as a cutting tool, may be wetted for brazing/soldering by applying a flux and increasing the temperature to 550 °C to induce oxidation (para 0032-0033). Egan teaches an outer layer of TiN (para 0028), wherein the outer layer is intended to protect the inner layer and substrate (para 0018-0019) and is intended for use in cutting tools (para 0001-0003). Therefore, because Iacovangelo and Harada teach that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to solder/braze the protective, wear-resistant TiN layer of Egan to a tool support using solder and flux on the TiN layer (wetting the transition layer) in an air atmosphere with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 21, as described in the claim 14 rejection, the combination of Egan, Iacovangelo, and Harada teaches wetting the outer (transition) layer with solder and flux in an air atmosphere (Iacovangelo col 2 line 55-57, col 5 line 4-15; Harada para 0032-0033).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 20070157525 A1), as applied to claim 1, and further in view of Rosenberger (DE 102016102126 A) and Easley (US 20130022836 A1).
Regarding claim 17, Egan fails to explicitly teach the solid PCD is fixed on at least one surface of the metallic support body by a solder connection wherein a hard solder is used as solder; and the solder connection between the coated solid PCD and the support body is produced at a maximum of 700 °C in an air atmosphere under normal pressure. However, Rosenberger (DE 102016102126 A), in the analogous art of PCD cutting tools, teaches a (solid) PCD substrate may be soldered to a hard metal overlay (support) comprising tungsten carbide with a solder with a low melting point of 600 to 750 °C (para 0021-0022), wherein the PCD substrates are intended to provide cutting inserts for cutting tools (para 0018, 0021). Egan also teaches PCD intended for cutting tools (para 0001-0003). Therefore, because Rosenberger teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to solder the PCD of Egan to a tungsten carbide support with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Egan and Rosenberger fails to explicitly teach that the soldering is performed in an air atmosphere under normal pressure at a maximum of 700 °C and using a hard solder. However, Easley (US 20130022836 A1), in the analogous art of PCD cutting tools, teaches brazing (soldering) polycrystalline diamond to tungsten carbide substrates (metallic support body) in air after depositing a thin tungsten layer on the PCD material (para 0074), wherein the braze (solder) is silver based (hard) and has a liquidus temperature of 700 °C (para 0061), and the optimal temperature is just above (i.e. approximately equal to) the braze metal liquidus temperature (para 0069). Easley also teaches that the brazing process is performed at a temperature from 700 °C to 1000 °C under ambient (normal) pressure in air (para 0011) and PCD in particular suffers from poor thermal stability at temperatures above 700 °C thus resulting in cracking (para 0048) and therefore it would have been obvious to a person having ordinary skill in the art to the effective filing date of the claimed invention to maintain the brazing temperature at about 700 °C or lower to prevent cracking. Because Easley teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to solder/braze the PCD and tungsten carbide support of Egan in view of Rosenberger by depositing a thin layer of tungsten to the PCD (on the opposite side of where the inner and outer coatings are deposited) and soldering/brazing at a temperature of about 700 °C in air at ambient (normal) pressure using a silver based solder/braze material with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
Applicant argues that Egan teaches the inner layer may be metal or a metal carbide, nitride, or carbonitride layer and nothing in Egan indicates that a metal layer (element layer) is to be formed when elemental carbides are formed (i.e. Egan only teaches forming one of an element layer and elemental carbide layer but not both). This argument is not persuasive because Egan teaches that the metal layer deposited is stated as a carbide-forming layer and forms a chemical bond with the diamond/PCD substrate, thus forming a metal carbide (bond between metal layer and carbon in substrate) interlayer between the metal layer and the substrate. 
It should also be noted that Reich explicitly teaches forming a reactive layer of carbides between the metal layer and a PCD substrate, as described in the rejection of claim 10 above, wherein the metals may be Ti, Cr, V, Zr, or W, which are also mentioned as inner layer elements in paragraph 0014 of Egan.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794

/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794